Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 16, 2017                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  155759(73)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Kurtis T. Wilder,
            Plaintiff-Appellant,                                                                                      Justices
                                                                    SC: 155759
  v                                                                 COA: 324384
                                                                    Wayne CC: 12-000948-FC
  CHARLES DAMON JONES,
             Defendant-Appellee.
  ______________________________________/

          On order of the Chief Justice, the motion of defendant-appellee to extend the time
  for filing his answer to the application for leave to appeal is GRANTED. The answer
  will be accepted as timely filed if submitted on or before June 29, 2017.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   June 16, 2017
                                                                               Clerk